DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently claims 1 and 3-8 are pending in this application. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Commons et al. (US 2016/0165645 A1), hereinafter, “Commons”, Moas et al. (US 2010/0180328 A1), hereinafter, “Moas” and Howard et al. (US 2003/0169862 A1), hereinafter, “Howard” have been found to be the closest prior arts. 
Commons discloses methods and devices for configuring a wireless device using audio data that is transmitted from a mobile device to the wireless device via a wired connection. For example, wireless configuration data may be sent from an audio port of the mobile device to an audio port of the wireless device while the mobile device and the wireless device are temporarily connected via an audio cable. According to an example method, a mobile device may determine wireless configuration data associated with a wireless local area network. The mobile device may then send the wireless configuration data to a wireless device via an audio port of the mobile device, such that the wireless device may be configured to access the wireless local area network.
Moas discloses an authentication system and method, the method comprising, storing a user identification code associated with said user, generating a plurality of functions for producing a pass code based on at least one input by a user, said at least one input comprising said user identification code, storing at least one function and associating said function with a user, generating an application adapted to implement said at least one function on the user device, supplying the application to said user device, generating a transaction code associated with said transaction and supplying the transaction code to said application; and receiving a pass code for said transaction from the user device and authenticating the transaction on the basis of the received pass code, the function associated with said user, the user identification code and the transaction code associated with said transaction.
Howard discloses an embedded device configured to provide an audio status output. The embedded device includes a processor, an input button in electronic communication with the processor and a speaker in electronic communication with the processor for outputting an audio output. Memory is used for storing data. An audio output generator is stored in the memory and operates to generate the audio status output. The audio generator receives a generate audio command initiated by a user through use of the input button. The generator then operates to convert the status data to audio output data through use of an audio generation table. The audio output data includes multiple distinct audio signals that are machine-decipherable and that correspond to individual data elements of the status data. The audio output data is provided to the speaker such that the audio output based on the audio output data is generated.
However, Commons, Moas and Howard either alone or in combination fail to teach or suggest “wherein the first electronic device receives the sound data from the second electronic device via the audio cable, acquires the setting information by decoding the sound data, and changes setting of the first electronic device using the acquired setting information, wherein the sound data comprises data encoded with the setting information and a first one-time password, and wherein the first electronic device further acquires the setting information and the first one-time password by decoding the sound data, generates a second one-time password, and changes the setting of the first electronic device using the acquired setting information when the first one-time password matches the second one-time password” as required by Claim 1 and similarly by claims 7 and 8 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435